Adams, J>
It is claimed by the plaintiff and appellant that it was the right of the railroad company to fence by erecting and maintaining gates across said lane at the railroad track. Whether such was the right of the company, or whether it was justified under the circumstances in assuming that the plaintiff desired and was entitled to an open crossing, is the question in this case. By allowing the plaintiff an open crossing, as the company did, he was relieved from the inconvenience and danger attending the opening and shutting of gates in the close proximity of passing trains. On the other hand, he was subjected to loss and inconvenience in the maintenance of the lane. If we hold that it was the right of the company to erect and maintain gates at the railroad, then those who prefer an open crossing will be deprived of it. If it is held that the' company had not such right, the burden of maintaining a lane will be imposed upon many who might prefer to be relieved of it, even at the loss of an open crossing.
*209The ease of Bartlett v. Dubuque & Sioux City R. R. Co., 20 Iowa, 188, turned upon the assumption that the company had a right to fence. The case of Russell v. Hanley, 20 Iowa, 219, turned upon an assumption, identical therewith, that the land owner had no right to an open crossing.
In Gray v. The Burlington and Missouri River R. R. Co., 37 Iowa, 119, it was held that the plaintiff had a right to an open crossing.
Neither o'f these cases was precisely like the case at bar.. The plaintiff in this case was maintaining a lane closed by a gate at each end, one on the public road, and the other at'his house. So far as the record shows, he was doing so without objection. The lane fences and gates might be regarded as constituting a part of the railroad fence merely set out upon the land owner’s premises, and maintained by him for his accommodation. These fences and gates constituted as effectual a barrier against cattle not admitted to the lane, as they would have done if they had been in the line of the road.
While the plaintiff was.maintaining the fences and gates, apparently for the purpose of enjoying an open crossing, we think the company was justified in assuming that he preferred an open crossing. It was not for him to complain, therefore, that his cow strayed upon the track. Indianapolis, Pittsburgh & Cleveland R. R. Co. v. Shimer, 17 Ind., 295.
Affirmed.